UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 1-1550 CHIQUITA BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) 550 South Caldwell Street Charlotte, North Carolina 28202 (980) 636-5000 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) 4.25% Notes due 2016 (Title of each class of securities covered by this Form) 7.875% Notes due 2021 (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 4.25% Notes due 2016: Fifty-four (54) Pursuant to the requirements of the Securities Exchange Act of 1934, Chiquita Brands International, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. CHIQUITA BRANDS INTERNATIONAL, INC. Date:January 21, 2015 By: /s/ Brian W. Kocher Name: Brian W. Kocher Title: President and Chief Executive Officer
